Title: [Diary entry: 19 March 1787]
From: Washington, George
To: 

Monday 19th. Mercury at 58 in the Morning—63 at Noon and 63 at Night. Morning lowering, and the Wind fresh from South. The same kind of Weather through the day, with drops of rain now and then. Rid to the Ferry, Frenchs, Dogue run & Muddy hole Plantations; and to the Ditchers. Plowing and Sowing Oats as usual at the 3 first and at all of them the first sowed Oats were coming up. The ground is in gd. order for plowing, but in some places where it had been plowed for some time it had become rather too closely settled by the rains wch. had fallen since, for the harrow to do as good work as were to be wished. The early Wheat is beginning to spring fast, and looks as well as can be expected from the ground. The lay land Wheat, both at Dogue run & Muddy hole, looks promising, and stands sufficiently thick on the ground. The latter sowed Wheat at Dogue run begins to show something better; but is thin, and very backward, as the Rye at this place also is. Set the Ditchers this Morning to continue the Ditch wch. runs

through the New Meadow at the Ferry into Muddy hole branch and to cleanse the old ditch in the said New Meadow.